—In an action, inter alia, to recover damages for retaliatory discharge under Labor Law § 740, the defendants AAR Corp. and AAR Technical Service Center appeal from (1) an order of the Supreme Court, Kings County (Jones, J.), dated June 30, 2000, which denied their motion "for summary judgment dismissing the complaint insofar as asserted against them, and (2) an order of the same court, dated July 5, 2000, which denied their motion to strike the plaintiff’s demand for a jury trial and to stay the trial pending determination of their appeal from the order dated June 30, 2000. By letter dated March 7, 2001, the appellants notified this Court that the action had been settled on December 8, 2000, and that the appeals, which were on this Court’s calendar for March 13, 2001, were being withdrawn.
Ordered that the appeals are dismissed as withdrawn, wjthout costs or disbursements; and it is further,
Ordered that the parties or their counsel are directed to show cause why an order should not be made and entered imposing such sanctions and/or costs, if any, against the parties or their respective counsel pursuant to 22 NYCRR 670.2 (g) as this Court may deem appropriate, by each filing an affirmation or affidavit on that issue in the office of the Clerk of this Court and serving a copy of the same on all parties to the action on or before August 16, 2001; and it is further,
Ordered that the Clerk of this Court or his agent is directed to serve a copy of this order upon counsel for both parties by regular mail.
*492Section 670.2 (g) of the rules of this Court provides, in relevant part, that “[i]f a cause or the underlying action is wholly or partially settled * * * the parties or their counsel shall immediately notify the court,” and “[a]ny attorney or party who, without good cause shown, fails to comply with the requirements of this subdivision shall be subject to the imposition of such costs and/or sanctions as the court may direct” (22 NYCRR 670.2 [g]). Ritter, J. P., Krausman, H. Miller and Smith, JJ., concur.